

Exhibit 10.1
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made and entered into by and
between Flotek Industries, Inc., a Delaware corporation (the “Company”), and
TengBeng Koid (“Employee”) as of June 4, 2020, but effective as of the date that
Employee begins employment with the Company (the “Effective Date”).
1.Employment. During the Employment Period (as defined in Section 4), the
Company or one of its subsidiaries shall employ Employee, and Employee shall
serve, as President Global Business and in such other position or positions as
may be assigned from time to time by the Company.
2.    Duties and Responsibilities of Employee.
(a)    During the Employment Period, Employee shall report to the Chief
Executive Officer of the Company and shall devote Employee’s best efforts and
full business time and attention to the businesses of the Company and its direct
and indirect subsidiaries as may exist from time to time (collectively, the
“Company Group”) as may be requested by the Company from time to time.
Employee’s duties and responsibilities shall include those normally incidental
to the position(s) identified in Section 1, as well as such additional duties as
may be assigned to Employee by the Company from time to time, which duties and
responsibilities may include providing services to other members of the Company
Group in addition to the Company. Employee may, without violating this Section
2(a), (i) as a passive investment, own publicly traded securities in such form
or manner as will not require any services by Employee in the operation of the
entities in which such securities are owned; (ii) engage in charitable and civic
activities; or (iii) with the prior written consent of the board of directors of
the Company (the “Board”), engage in other personal and passive investment
activities, in each case, so long as such ownership, interests or activities do
not interfere with Employee’s ability to fulfill Employee’s duties and
responsibilities under this Agreement and are not inconsistent with Employee’s
obligations to any member of the Company Group or competitive with the business
of any member of the Company Group.
(b)    Employee hereby represents and warrants that Employee is not the subject
of, or a party to, any employment, non-competition, non-solicitation,
restrictive covenant or non-disclosure agreement, or any other agreement,
obligation, restriction or understanding that would prohibit Employee from
executing this Agreement or fully performing each of Employee’s duties and
responsibilities hereunder, or would in any manner, directly or indirectly,
limit or affect any of the duties and responsibilities that may now or in the
future be assigned to Employee hereunder. Employee expressly acknowledges and
agrees that Employee is strictly prohibited from using or disclosing any
confidential information belonging to any prior employer in the course of
performing





--------------------------------------------------------------------------------




services for any member of the Company Group, and Employee promises that
Employee shall not do so. Employee shall not introduce documents or other
materials containing confidential information of any prior employer to the
premises or property (including computers and computer systems) of any member of
the Company Group.
(c)    Employee owes each member of the Company Group fiduciary duties
(including (i) duties of loyalty and disclosure and (ii) such fiduciary duties
that an officer of the Company has under the laws of the State of Delaware), and
the obligations described in this Agreement are in addition to, and not in lieu
of, the obligations Employee owes each member of the Company Group under
statutory and common law.
3.    Compensation.
(a)    Base Salary. During the Employment Period, the Company shall pay to
Employee an annualized base salary of $350,000, in consideration for Employee’s
services under this Agreement, payable in substantially equal installments in
conformity with the Company’s customary payroll practices for similarly situated
employees as may exist from time to time, but no less frequently than monthly.
Employee’s annualized base salary, as adjusted from time to time, is hereafter
referred to as the “Base Salary.”
(b)    One-Time Cash Bonus. The Company shall pay a one-time cash bonus of
$75,000 to Employee, which shall be paid within 30 days of the Effective Date.
(c)    Annual Bonus. Employee shall be eligible for discretionary bonus
compensation with a target amount equal to one hundred percent (100%) of
Employee’s Base Salary for each complete calendar year that Employee is employed
by the Company hereunder (the “Annual Bonus”). Notwithstanding the foregoing,
Employee shall be eligible to receive the full Annual Bonus for the 2020
calendar year (the “2020 Bonus”) as though Employee been employed by the Company
for the full calendar year. The performance targets that must be achieved in
order to be eligible for certain bonus levels shall be established by the Board
(or a committee thereof) annually, in its sole discretion, and communicated to
Employee in the applicable calendar year (the “Bonus Year”). Each Annual Bonus
(and the 2020 Bonus), if any, shall be paid as soon as administratively feasible
after the Board (or a committee thereof) certifies whether the applicable
performance targets for the applicable Bonus Year have been achieved.
(d)    Equity Awards. Subject to approval by the Board (or a committee thereof),
Employee will be eligible to receive (i) 200,000 shares of restricted Company
common stock (“RSAs”) and (ii) stock options to purchase 300,000 shares of
Company common stock (“Options,” with the RSAs, the “Equity Awards”), with each
such Option having an exercise price equal to the closing price of the Company’s
common stock on the Option grant date. The Equity Awards granted under this
paragraph (c) are expected to be granted on or about the Effective Date.


2

--------------------------------------------------------------------------------




(e)    Long-Term Incentive Plan. In lieu of participation in the long term
incentive plan applicable to other similarly-situated employees of the Company,
for the portion of the Employment Period on or after January 1, 2021, Employee
shall be eligible to receive annual awards under the Company’s 2018 Long-Term
Incentive Plan or such other equity incentive plan of the Company as may be in
effect from time to time (the “Incentive Plan”), equal to 150% of annual base
salary in equity awards. All awards granted to Employee under the Incentive
Plan, if any, shall be in such amounts and on such terms and conditions as the
Board or a committee thereof shall determine from time to time, and shall be
subject to and governed by the terms and provisions of the Incentive Plan as in
effect from time to time and the award agreements evidencing such awards. 
Nothing herein shall be construed to give Employee any rights to any amount or
type of grant or award except as provided in an award agreement and authorized
by the Board or a committee thereof.


(f)    Conditions of Awards. Notwithstanding anything to the contrary herein,
the Equity Awards granted under paragraphs (d) and (e) above will be subject to
and governed by the terms and conditions (including vesting conditions) as
provided in the award agreements and other governing documents under which the
Equity Awards are granted.
4.    Term of Employment. The initial term of Employee’s employment under this
Agreement shall be for the period beginning on the Effective Date and ending on
December 31, 2022 (the “Initial Term”). On the first day following the Initial
Term and each subsequent anniversary thereafter, the term of Employee’s
employment under this Agreement shall automatically renew and extend for a
period of twelve (12) months (each such twelve (12)-month period being a
“Renewal Term”) unless written notice of non-renewal is delivered by either
party to the other not less than sixty (60) days prior to the expiration of the
then-existing Initial Term or Renewal Term, as applicable. Notwithstanding any
other provision of this Agreement, Employee’s employment pursuant to this
Agreement may be terminated at any time in accordance with Section 7. The period
from the Effective Date through the expiration of this Agreement or, if sooner,
the date on which Employee’s employment terminates pursuant to this Agreement,
regardless of the time or reason for such termination (the “Termination Date”),
shall be referred to herein as the “Employment Period.”
5.    Business Expenses. Subject to Section 23, the Company shall reimburse
Employee for Employee’s reasonable out-of-pocket business-related expenses
actually incurred in the performance of Employee’s duties under this Agreement
so long as Employee timely submits all documentation for such expenses, as
required by Company policy in effect from time to time. Any such reimbursement
of expenses shall be made by the Company upon or as soon as practicable
following receipt of such documentation (but in any event not later than the
close of Employee’s taxable year following the taxable year in which the expense
is incurred by Employee). In no event


3

--------------------------------------------------------------------------------




shall any reimbursement be made to Employee for any expenses incurred after the
date of Employee’s termination of employment with the Company.
6.    Benefits.
(a)    During the Employment Period, Employee shall be eligible to participate
in the same benefit plans and programs in which other similarly situated Company
employees are eligible to participate, subject to the terms and conditions of
the applicable plans and programs in effect from time to time. The Company shall
not, however, by reason of this Section 6, be obligated to institute, maintain,
or refrain from changing, amending, or discontinuing, any such plan or policy,
so long as such changes are similarly applicable to similarly situated Company
employees generally.
(b)    During the Employment Period, Employee shall be eligible to take 20 days
of paid time off per year (which will be prorated for 2020) in accordance with
the Company’s paid time off policy as in effect from time to time. Any accrued
but unused paid time off entitlement at the end of each calendar year or the end
of the Employment Period will be treated in accordance with the Company’s paid
time off policy as in effect from time to time.
7.    Termination of Employment.
(a)    Company’s Right to Terminate Employee’s Employment for Cause. The Company
shall have the right to terminate Employee’s employment hereunder at any time
for Cause. For purposes of this Agreement, “Cause” shall mean:
(i)    Employee’s material breach of this Agreement or any other written
agreement between Employee and one or more members of the Company Group,
including Employee’s material breach of any representation, warranty or covenant
made under any such agreement;
(ii)    Employee’s material breach of any policy or code of conduct established
by a member of the Company Group and applicable to Employee;
(iii)    Employee’s violation of any law applicable to the workplace (including
any law regarding anti-harassment, anti-discrimination or anti-retaliation);
(iv)    Employee’s gross negligence, willful misconduct, breach of fiduciary
duty, fraud, theft, malfeasance, dishonesty, embezzlement or misappropriation of
the property of any member of the Company Group;
(v)    the commission by Employee of, or conviction or indictment of Employee
for, or plea of nolo contendere by Employee to, any felony (or state law
equivalent) or any crime involving moral turpitude; or


4

--------------------------------------------------------------------------------




(vi)    Employee’s willful failure or refusal, other than due to Disability (as
defined below), to perform Employee’s obligations pursuant to this Agreement or
to follow any lawful directive from the Company, as determined by the Company;
provided, however, that if Employee’s actions or omissions as set forth in this
Section 7(a)(vi) are of such a nature that the Company determines that they are
curable by Employee, such actions or omissions must remain uncured thirty (30)
days after the Company first provided Employee written notice of the obligation
to cure such actions or omissions.
(b)    Company’s Right to Terminate for Convenience. The Company shall have the
right to terminate Employee’s employment for convenience at any time and for any
reason, or no reason at all, upon sixty (60) days’ advance written notice to
Employee.
(c)    Employee’s Right to Terminate for Good Reason. Employee shall have the
right to terminate Employee’s employment with the Company at any time for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean:
(i)    a material diminution in Employee’s Base Salary other than a general
reduction in Base Salary that affects all similarly situated executives of the
Company in substantially the same proportion;
(ii)    a material diminution in Employee’s authority, duties and
responsibilities with the Company Group; provided, however, that if Employee is
serving as an officer or member of the board of directors (or similar governing
body) of any member of the Company Group or any other entity in which a member
of the Company Group holds an equity interest, in no event shall the removal of
Employee as an officer or board member, regardless of the reason for such
removal, constitute Good Reason; or
(iii)    the relocation of the geographic location of Employee’s principal place
of employment by more than seventy-five (75) miles from the location of
Employee’s principal place of employment as of the Effective Date.
Notwithstanding the foregoing provisions of this Section 7(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition giving rise to Employee’s claim of
Good Reason must have arisen without Employee’s consent; (B) Employee must
provide written notice to the Board of the existence of such condition(s) within
thirty (30) days after the initial occurrence of such condition(s); (C) the
condition(s) specified in such notice must remain uncorrected for thirty (30)
days following the Board’s receipt of such written notice; and (D) the date of
Employee’s termination of employment must occur within thirty (30) days after
the end of the period referenced in clause (C). Further notwithstanding the
foregoing, no suspension of Employee or reduction in Employee’s authority,
duties and responsibilities in conjunction with


5

--------------------------------------------------------------------------------




any leave required, or other action taken by the Company as part of any
investigation into alleged wrongdoing by Employee shall give rise to Good
Reason.
(d)    Death or Disability. Upon the death or Disability of Employee, Employee’s
employment with the Company shall automatically (and without any further action
by any person or entity) terminate with no further obligation under this
Agreement of either party hereunder. For purposes of this Agreement, a
“Disability” shall exist if the Board determines that Employee is unable to
perform the essential functions of Employee’s position (after accounting for
reasonable accommodation, if applicable and required by applicable law), due to
physical or mental impairment that continues, or can reasonably be expected to
continue, for a period in excess of one hundred-twenty (120) consecutive days or
one hundred-eighty (180) days, whether or not consecutive (or for any longer
period as may be required by applicable law), in any twelve (12)-month period.
(e)    Employee’s Right to Terminate for Convenience. In addition to Employee’s
right to terminate Employee’s employment for Good Reason, Employee shall have
the right to terminate Employee’s employment with the Company for convenience at
any time and for any other reason, or no reason at all, upon sixty (60) days’
advance written notice to the Company; provided, however, that if Employee has
provided notice to the Company of Employee’s termination of employment, the
Company may determine, in its sole discretion, that such termination shall be
effective on any date prior to the effective date of termination provided in
such notice (and, if such earlier date is so required, then it shall not change
the basis for Employee’s termination of employment nor be construed or
interpreted as a termination of employment pursuant to Section 7(b)).
(f)    Effect of Termination.
(i)    If Employee’s employment hereunder is terminated prior to the expiration
of the then-existing Initial Term or Renewal Term, as applicable, by the Company
without Cause pursuant to Section 7(b), or is terminated by Employee for Good
Reason pursuant to Section 7(c), then so long as (and only if) Employee: (A)
executes on or before the Release Expiration Date (as defined below), and does
not revoke within any time provided by the Company to do so, a release of all
claims in a form acceptable to the Company (the “Release”), which Release shall
release each member of the Company Group and their respective affiliates, and
the foregoing entities’ respective shareholders, members, partners, officers,
managers, directors, fiduciaries, employees, representatives, agents and benefit
plans (and fiduciaries of such plans) from any and all claims, including any and
all causes of action arising out of Employee’s employment with the Company and
any other member of the Company Group or the termination of such employment, but
excluding all claims to severance payments Employee may have under this Section
7; and (B) abides by the terms of each of Sections 9, 10 and 11, then the
Company shall provide Employee with the payments


6

--------------------------------------------------------------------------------




and benefits set forth in Sections 7(f)(i)(A), 7(f)(i)(B), 7(f)(i)(C), and
7(f)(i)(D) below (collectively, the “Severance Benefits”):
(A)    severance payments to Employee in a total amount equal to six (6) months’
worth of Employee’s Base Salary for the year in which such termination occurs
(such total severance payments, the “Salary Continuation”), and such Salary
Continuation will be divided into substantially equal installments paid over the
six (6)-month period following Termination Date (the “Severance Period”),
provided that, subject to Section 23(d), on the Company’s first regularly
scheduled pay date that is on or after the date that is sixty (60) days after
the Termination Date (the “First Payment Date”), the Company shall pay to
Employee, without interest, a number of such installment payments equal to the
number of such installment payments that would have been paid during the period
beginning on the Termination Date and ending on the First Payment Date had the
installments been paid on the Company’s regularly scheduled pay dates on or
following the Termination Date, and each of the remaining installments shall be
paid on the Company’s regularly scheduled pay dates during the remainder of such
six (6)-month period;
(B)    a pro-rated payment equal to the number of months served divided by 12 or
50% (whichever is higher) of the Annual Bonus for the Bonus Year that includes
the Termination Date, with the amount of the Annual Bonus to be determined by
the Board (or a committee thereof) based on actual performance for the entire
Bonus Year that includes the Termination Date, to be paid to Employee when
annual bonuses for the applicable year are paid to similarly situated executives
of the Company, but in no event later than March 15 of the calendar year
following the calendar year in which the Termination Date occurs;
(C)    any earned but unpaid Annual Bonus for the calendar year immediately
preceding the Termination Date, determined without regard to the requirement
that Employee remain employed through the date of payment, to be paid to
Employee when such bonus would otherwise become payable in accordance with
Section 3(c) hereof, but in no event (x) earlier than 60 days following the
Termination Date or (y) later than March 15 of the calendar year following the
calendar year in which the Termination Date occurs; and
(D)    during the portion, if any, of the Severance Period that Employee elects
to continue coverage for Employee and Employee’s spouse and eligible dependents,
if any, under the Company’s group health plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company shall promptly
reimburse Employee on a monthly basis for the difference


7

--------------------------------------------------------------------------------




between the amount Employee pays to effect and continue such coverage and the
employee contribution amount that similarly situated employees of the Company
pay for the same or similar coverage under such group health plans (the “COBRA
Benefit”). Each payment of the COBRA Benefit shall be paid to Employee on the
Company’s first regularly scheduled pay date in the calendar month immediately
following the calendar month in which Employee submits to the Company
documentation of the applicable premium payment having been paid by Employee,
which documentation shall be submitted by Employee to the Company within thirty
(30) days following the date on which the applicable premium payment is paid.
Employee shall be eligible to receive such reimbursement payments for coverage
up to the earliest of: (x) the last day of the Severance Period; (y) the date
Employee is no longer eligible to receive COBRA continuation coverage; and (z)
the date on which Employee becomes eligible to receive coverage under a group
health plan sponsored by another employer (and any such eligibility shall be
promptly reported to the Company by Employee); provided however that the
election of COBRA continuation coverage and the payment of any premiums due with
respect to such COBRA continuation coverage shall remain Employee’s sole
responsibility, and the Company shall not assume any obligation for payment of
any such premiums relating to such COBRA continuation coverage. Notwithstanding
the foregoing, if the COBRA Benefit cannot be provided in the manner described
above without penalty, tax or other adverse impact on the Company or any other
member of the Company Group, then the Company and Employee shall negotiate in
good faith to determine an alternative manner in which the Company may provide
substantially equivalent benefits to Employee without such adverse impact on the
Company or such other member of the Company Group.
(ii)    Notwithstanding anything herein to the contrary, the Severance Benefits
(and any portion thereof) shall not be payable if Employee’s employment
hereunder terminates (A) pursuant to any of the circumstances described in
Sections 7(a), 7(d), or 7(e) above..
(iii)    If the Release is not executed and returned to the Company on or before
the Release Expiration Date, and any required revocation period has not fully
expired without revocation of the Release by Employee, then Employee shall not
be entitled to any portion of the Severance Benefits. As used herein, the
“Release Expiration Date” is that date that is twenty-one (21) days following
the date upon which the Company delivers the Release to Employee (which shall
occur no later than seven (7) days after the Termination Date) or, in the event
that such termination of employment is “in connection with an exit incentive or
other employment termination program” (as such phrase is defined in the Age


8

--------------------------------------------------------------------------------




Discrimination in Employment Act of 1967), the date that is forty-five (45) days
following such delivery date.
(iv)    After-Acquired Evidence. Notwithstanding any provision of this Agreement
to the contrary, in the event that the Company determines that Employee is
eligible to receive the Severance Benefits pursuant to Section 7(f) but, after
such determination, the Company subsequently acquires evidence or determines and
provides Employee with written notice that: (i) Employee has failed to abide by
the terms of Sections 9, 10 or 11; or (ii) a Cause condition existed prior to
the Termination Date that, had the Company been fully aware of such condition,
would have given the Company the right to terminate Employee’s employment
pursuant to Section 7(a), then the Company shall have the right to cease
providing the Severance Benefits and Employee shall promptly return to the
Company all Severance Benefits received by Employee prior to the date that the
Company determines that the conditions of this Section 7(g) have been satisfied;
provided, however, Employee will only be required to return such Severance
Benefits if the Company provides the written notice required under this Section
7(g) no later than the date that is twelve (12) months after the Termination
Date.
8.    Disclosures.
(a)    Employee hereby represents and warrants that as of the Effective Date
there exist (i) no actual or potential Conflicts of Interest and (ii) no current
or pending lawsuits, claims or arbitrations filed against or involving Employee
or any trust or vehicle owned or controlled by Employee.
(b)    Promptly (and in any event, within three (3) business days) upon becoming
aware of (i) any actual or potential Conflict of Interest or (ii) any lawsuit,
claim or arbitration filed against or involving Employee or any trust or vehicle
owned or controlled by Employee, in each case, Employee shall disclose such
actual or potential Conflict of Interest or such lawsuit, claim or arbitration
to the Board.
(c)    A “Conflict of Interest” shall exist when Employee engages in, or plans
to engage in, any activities, associations, or interests that conflict with, or
create an appearance of a conflict with, Employee’s duties, responsibilities,
authorities, or obligations for and to any member of the Company Group.
9.    Confidentiality. In the course of Employee’s employment with the Company
and the performance of Employee’s duties on behalf of the Company Group
hereunder, Employee will be provided with, and have access to, Confidential
Information (as defined below). In consideration of Employee’s receipt and
access to such Confidential Information, and as a condition of Employee’s
employment hereunder, Employee shall comply with this Section 9.


9

--------------------------------------------------------------------------------




(a)    Both during the Employment Period and thereafter, except as expressly
permitted by this Agreement or by directive of the Board, Employee shall not
disclose any Confidential Information to any person or entity and shall not use
any Confidential Information except for the benefit of the Company Group.
Employee acknowledges and agrees that Employee would inevitably use and disclose
Confidential Information in violation of this Section 9 if Employee were to
violate any of the covenants set forth in Section 10. Employee shall follow all
Company Group policies and protocols regarding the security of all documents and
other materials containing Confidential Information (regardless of the medium on
which Confidential Information is stored). Except to the extent required for the
performance of Employee’s duties on behalf of the Company Group, Employee shall
not remove from facilities of any member of the Company Group any equipment,
drawings, notes, reports, manuals, invention records, computer software,
customer information, or other data or materials that relate in any way to the
Confidential Information, whether paper or electronic and whether produced by
Employee or obtained by the Company Group. The covenants of this Section 9(a)
shall apply to all Confidential Information, whether now known or later to
become known to Employee during the period that Employee is employed by or
affiliated with the Company or any other member of the Company Group.
(b)    Notwithstanding any provision of Section 9(a) to the contrary, Employee
may make the following disclosures and uses of Confidential Information:
(i)    disclosures to other employees of a member of the Company Group who have
a need to know the information in connection with the businesses of the Company
Group;
(ii)    disclosures to customers and suppliers when, in the reasonable and good
faith belief of Employee, such disclosure is in connection with Employee’s
performance of Employee’s duties under this Agreement and is in the best
interests of the Company Group;
(iii)    disclosures and uses that are approved in writing by the Board; or
(iv)    disclosures to a person or entity that has (x) been retained by a member
of the Company Group to provide services to one or more members of the Company
Group and (y) agreed in writing to abide by the terms of a confidentiality
agreement.
(c)    Upon the expiration of the Employment Period, and at any other time upon
request of the Company, Employee shall promptly surrender and deliver to the
Company all documents (including electronically stored information) and all
copies thereof and all other materials of any nature containing or pertaining to
all Confidential Information and any other Company Group property (including any
Company Group-issued computer, mobile device or other equipment) in Employee’s
possession, custody or control and Employee shall not retain any such documents
or


10

--------------------------------------------------------------------------------




other materials or property of the Company Group. Within five (5) days of any
such request, Employee shall certify to the Company in writing that all such
documents, materials and property have been returned to the Company.
(d)    “Confidential Information” means all confidential, competitively
valuable, non-public or proprietary information, designs, ideas, concepts,
improvements, product developments, discoveries and inventions, whether
patentable or not, that are or have been conceived, made, developed or acquired
by or disclosed to Employee (whether conveyed orally or in writing),
individually or in conjunction with others, during the period that Employee is
or has been employed by or affiliated with the Company or any other member of
the Company Group (whether during business hours or otherwise and whether on the
Company’s premises or otherwise) including: (i) technical information of any
member of the Company Group, its affiliates, its customers or other third
parties, including computer programs, software, databases, data, ideas,
know-how, formulae, compositions, processes, discoveries, machines, inventions
(whether patentable or not), designs, developmental or experimental work,
techniques, improvements, work in process, research or test results, original
works of authorship, training programs and procedures, diagrams, charts,
business and product development plans, and similar items; (ii) information
relating to any member of the Company Group’s businesses or properties, products
or services (including all such information relating to corporate opportunities,
operations, future plans, methods of doing business, business plans, strategies
for developing business and market share, research, financial and sales data,
pricing terms, evaluations, opinions, interpretations, acquisition prospects,
the identity of customers or acquisition targets or their requirements, the
identity of key contacts within customers’ organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks); (iii) other valuable, confidential
information and trade secrets of any member of the Company Group, its
affiliates, its customers or other third parties; and (iv) this Agreement.
Moreover, all documents, videotapes, written presentations, brochures, drawings,
memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, e-mail, voice mail, electronic databases,
maps, drawings, architectural renditions, models and all other writings or
materials of any type including or embodying any of such information, ideas,
concepts, improvements, discoveries, inventions and other similar forms of
expression are and shall be the sole and exclusive property of the Company or
the other applicable member of the Company Group and be subject to the same
restrictions on disclosure applicable to all Confidential Information pursuant
to this Agreement. For purposes of this Agreement, Confidential Information
shall not include any information that (i) is or becomes generally available to
the public other than as a result of a disclosure or wrongful act of Employee or
any of Employee’s agents; (ii) was available to Employee on a non-confidential
basis before its disclosure by a member of the Company Group; or (iii) becomes
available to Employee on a non-confidential basis from a source other than a
member of the Company Group; provided, however,


11

--------------------------------------------------------------------------------




that such source is not bound by a confidentiality agreement with, or other
obligation with respect to confidentiality to, a member of the Company Group.
(e)    Notwithstanding the foregoing, nothing in this Agreement shall prohibit
or restrict Employee from lawfully: (i) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by, any governmental authority
(including the U.S. Securities and Exchange Commission) regarding a possible
violation of any law; (ii) responding to any inquiry or legal process directed
to Employee from any such governmental authority; (iii) testifying,
participating or otherwise assisting in any action or proceeding by any such
governmental authority relating to a possible violation of law; or (iv) making
any other disclosures that are protected under the whistleblower provisions of
any applicable law. Additionally, pursuant to the federal Defend Trade Secrets
Act of 2016, an individual shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that:
(A) is made (1) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney and (2) solely for the purpose
of reporting or investigating a suspected violation of law; (B) is made to the
individual’s attorney in relation to a lawsuit for retaliation against the
individual for reporting a suspected violation of law; or (C) is made in a
complaint or other document filed in a lawsuit or proceeding, if such filing is
made under seal. Nothing in this Agreement requires Employee to obtain prior
authorization before engaging in any conduct described in this paragraph, or to
notify the Company that Employee has engaged in any such conduct.
1.    Non-Competition; Non-Solicitation; Non-Disparagement.
(a)    The Company shall provide Employee access to Confidential Information for
use only during the Employment Period, and Employee acknowledges and agrees that
the Company Group will be entrusting Employee, in Employee’s unique and special
capacity, with developing the goodwill of the Company Group, and in
consideration of the Company providing Employee with access to Confidential
Information and as an express incentive for the Company to enter into this
Agreement and employ Employee hereunder, Employee has voluntarily agreed to the
covenants set forth in this Section 10. Employee agrees and acknowledges that
the limitations and restrictions set forth herein, including geographical and
temporal restrictions on certain competitive activities, are reasonable in all
respects, do not interfere with public interests, will not cause Employee undue
hardship, and are material and substantial parts of this Agreement intended and
necessary to prevent unfair competition and to protect the Company Group’s
Confidential Information, goodwill and legitimate business interests.
(b)    During the Prohibited Period, Employee shall not, without the prior
written approval of the Board, directly or indirectly, for Employee or on behalf
of or in conjunction with any other person or entity of any nature:


12

--------------------------------------------------------------------------------




(i)    engage in or participate within the Market Area in competition with any
member of the Company Group in any aspect of the Business, including by directly
or indirectly: (A) owning, managing, operating, or being an officer or director
of, any business that competes with any member of the Company Group in the
Market Area, or (B) joining, becoming an employee or consultant of, or otherwise
being affiliated with, any person or entity engaged in, or planning to engage
in, the Business in the Market Area in competition, or anticipated competition,
with any member of the Company Group in any capacity (with respect to this
clause (B)) in which Employee’s duties or responsibilities are the same as or
similar to the duties or responsibilities that Employee had on behalf of any
member of the Company Group;
(ii)    appropriate any Business Opportunity of, or relating to, any member of
the Company Group located in the Market Area;
(iii)    solicit, canvass, approach, encourage, entice or induce any customer or
supplier of any member of the Company Group to cease or lessen such customer’s
or supplier’s business with any member of the Company Group; or
(iv)    hire any employee or contractor of any member of the Company Group or
solicit, canvass, approach, encourage, entice or induce any employee or
contractor of any member of the Company Group to terminate his, her or its
employment or engagement with any member of the Company Group.
(c)    Because of the difficulty of measuring economic losses to the Company
Group as a result of a breach or threatened breach of the covenants set forth in
Section 9 and in this Section 10, and because of the immediate and irreparable
damage that would be caused to the members of the Company Group for which they
would have no other adequate remedy, the Company and each other member of the
Company Group shall be entitled to enforce the foregoing covenants, in the event
of a breach or threatened breach, by injunctions and restraining orders from any
court of competent jurisdiction, without the necessity of showing any actual
damages or that money damages would not afford an adequate remedy, and without
the necessity of posting any bond or other security. The aforementioned
equitable relief shall not be the Company’s or any other member of the Company
Group’s exclusive remedy for a breach but instead shall be in addition to all
other rights and remedies available to the Company and each other member of the
Company Group at law and equity.
(d)    The covenants in this Section 10, and each provision and portion hereof,
are severable and separate, and the unenforceability of any specific covenant
(or portion thereof) shall not affect the provisions of any other covenant (or
portion thereof). Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial


13

--------------------------------------------------------------------------------




restrictions set forth are unreasonable, then it is the intention of the parties
that such restrictions be enforced to the fullest extent which such arbitrator
or court deems reasonable, and this Agreement shall thereby be reformed.
(e)    The following terms shall have the following meanings:
(i)    “Business” shall mean the business and operations that are the same or
similar to those performed by the Company and any other member of the Company
Group during the Employment Period, which business and operations include
(A) the development, manufacture, and delivery of prescriptive chemistry-based
technology and related services, including specialty and commodity chemicals to
clients in the energy (e.g. oil and gas), industrial cleaning, and agricultural
industries around the world, and (B) the business of developing and selling oil
and gas analyzers and measurement tools and related software and providing data
analytics and data services in the oil and gas industry.
(ii)    “Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business.
(iii)    “Market Area” shall mean shall mean the geographic area within (A) the
state of Texas and (B) a 200-mile radius of any office or other facility of the
Company or any other member of the Company Group or any work site (including any
project site, customer office or any other facility owned, operated, serviced or
managed by a member of the Company Group) where Employee worked or for which
Employee had direct or indirect responsibility during the Employment Period with
the Company or any other member of the Company Group;
(iv)    “Prohibited Period” shall mean the period during which Employee is
employed by any member of the Company Group and continuing for a period of
twelve (12) months following the date that Employee is no longer employed by any
member of the Company Group.
(f)    Subject to Section 9(e) above, Employee agrees that during the period
from and after the Effective Date, Employee will not, and will cause Employee’s
affiliates to not, make, publish, or communicate any disparaging or defamatory
comments regarding any member of the Company Group or any of their respective
current or former directors, officers, members, managers, partners, executives
or direct or indirect owners (including equityholders).
2.    Ownership of Intellectual Property.
(a)    Employee agrees that the Company shall own, and Employee shall (and
hereby does) assign, all right, title and interest (including patent rights,
copyrights, trade secret


14

--------------------------------------------------------------------------------




rights, mask work rights, trademark rights, and all other intellectual and
industrial property rights of any sort throughout the world) relating to any and
all inventions (whether or not patentable), discoveries, developments,
improvements, innovations, works of authorship, mask works, designs, know-how,
ideas, formulae, processes, techniques, data and information authored, created,
contributed to, made or conceived or reduced to practice, in whole or in part,
by Employee during the period in which Employee is or has been employed by or
affiliated with the Company or any other member of the Company Group, whether or
not registerable under U.S. law or the laws of other jurisdictions, that either
(a) relate, at the time of conception, reduction to practice, creation,
derivation or development, to any member of the Company Group’s businesses or
actual or anticipated research or development, or (b) were developed on any
amount of the Company’s or any other member of the Company Group’s time or with
the use of any member of the Company Group’s equipment, supplies, facilities or
Confidential Information (all of the foregoing collectively referred to herein
as “Company Intellectual Property”), and Employee shall promptly disclose all
Company Intellectual Property to the Company in writing. To support Employee’s
disclosure obligation herein, Employee shall keep and maintain adequate and
current written records of all Company Intellectual Property made by Employee
(solely or jointly with others) during the period in which Employee is or has
been employed by or affiliated with the Company or any other member of the
Company Group in such form as may be specified from time to time by the Company.
These records shall be available to, and remain the sole property of, the
Company at all times.
(b)    All of Employee’s works of authorship and associated copyrights created
during the period in which Employee is employed by or affiliated with the
Company or any other member of the Company Group and in the scope of Employee’s
employment or engagement shall be deemed to be “works made for hire” within the
meaning of the Copyright Act. To the extent any right, title and interest in and
to Company Intellectual Property cannot be assigned by Employee to the Company,
Employee shall grant, and does hereby grant, to the Company Group an exclusive,
perpetual, royalty-free, transferable, irrevocable, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
use, sell, offer for sale, import, export, reproduce, practice and otherwise
commercialize such rights, title and interest.
(c)    Employee recognizes that this Agreement will not be deemed to require
assignment of any invention or intellectual property that Employee developed
entirely on Employee’s own time without using the equipment, supplies,
facilities, trade secrets, or Confidential Information of any member of the
Company Group. In addition, this Agreement does not apply to any invention that
qualifies fully for protection from assignment to the Company under any
specifically applicable state law or regulation.
(d)    To the extent allowed by law, this Section applies to all rights that may
be known as or referred to as “moral rights,” “artist’s rights,” “droit moral,”
or the like, including without limitation those rights set forth in 17 U.S.C.
§106A (collectively, “Moral Rights”). To the


15

--------------------------------------------------------------------------------




extent Employee retain any Moral Rights under applicable law, Employee hereby
ratifies and consents to any action that may be taken with respect to such Moral
Rights by or authorized by the Company or any member of the Company Group, and
Employee hereby waives and agrees not to assert any Moral Rights with respect to
such Moral Rights. Employee shall confirm any such ratifications, consents,
waivers, and agreements from time to time as requested by the Company.
(e)    Employee hereby represents and warrants that there are no Prior
Inventions, and Employee shall make no claim of any rights to any Prior
Inventions. If, in the course of Employee’s employment with or affiliation with
the Company or any other member of the Company Group, Employee incorporates into
the product, process, or device of any member of the Company Group a Prior
Invention, the Company Group is hereby granted and will have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license to make, have made,
modify, use, import, export, offer for sale, sell and otherwise commercialize
such Prior Invention as part of or in connection with such product, process, or
device of any member of the Company Group. “Prior Inventions” shall mean all
inventions (whether or not patentable), original works of authorship, designs,
know-how, mask works, ideas, information, developments, improvements, and trade
secrets of which Employee is the sole or joint author, creator, contributor, or
inventor that were made or developed by Employee prior to Employee’s employment
with or affiliation with the Company or any other member of the Company Group,
or in which Employee asserts any intellectual property right, and which are
applicable to or relate in any way to the business, products, services, or
demonstrably anticipated research and development or business of any member of
the Company Group.
(f)    Employee shall perform, during and after the period in which Employee is
or has been employed by or affiliated with the Company or any other member of
the Company Group, all acts deemed necessary or desirable by the Company to
permit and assist each member of the Company Group, at the Company’s expense, in
obtaining and enforcing the full benefits, enjoyment, rights and title
throughout the world in the Company Intellectual Property and Confidential
Information assigned, to be assigned, or licensed to the Company under this
Agreement. Such acts may include execution of documents and assistance or
cooperation (i) in the filing, prosecution, registration, and memorialization of
assignment of any applicable patents, copyrights, mask work, or other
applications, (ii) in the enforcement of any applicable patents, copyrights,
mask work, moral rights, trade secrets, or other proprietary rights, and (iii)
in other legal proceedings related to the Company Intellectual Property or
Confidential Information.
(g)    In the event that the Company (or, as applicable, a member of the Company
Group) is unable for any reason to secure Employee’s signature to any document
required to file, prosecute, register, or memorialize the assignment of any
patent, copyright, mask work or other applications or to enforce any patent,
copyright, mask work, moral right, trade secret or other proprietary right under
any Confidential Information or Company Intellectual Property (including


16

--------------------------------------------------------------------------------




derivative works, improvements, renewals, extensions, continuations,
divisionals, continuations in part, continuing patent applications, reissues,
and reexaminations of such Company Intellectual Property), Employee hereby
irrevocably designates and appoints the Company and each of the Company’s duly
authorized officers and agents as Employee’s agents and attorneys-in-fact to act
for and on Employee’s behalf and instead of Employee, (i) to execute, file,
prosecute, register and memorialize the assignment of any such application, (ii)
to execute and file any documentation required for such enforcement, and (iii)
to do all other lawfully permitted acts to further the filing, prosecution,
registration, memorialization of assignment, issuance, and enforcement of
patents, copyrights, mask works, moral rights, trade secrets or other rights
under the Confidential Information or Company Intellectual Property, all with
the same legal force and effect as if executed by Employee.
(h)    In the event that Employee enters into, on behalf of any member of the
Company Group, any contracts or agreements relating to any Confidential
Information or Company Intellectual Property, Employee shall assign such
contracts or agreements to the Company (or the applicable member of the Company
Group) promptly, and in any event, prior to Employee’s termination. If the
Company (or the applicable member of the Company Group) is unable for any reason
to secure Employee’s signature to any document required to assign said contracts
or agreements, or if Employee does not assign said contracts or agreements to
the Company (or the applicable member of the Company Group) prior to Employee’s
termination, Employee hereby irrevocably designates and appoints the Company (or
the applicable member of the Company Group) and each of the Company’s duly
authorized officers and agents as Employee’s agents and attorneys-in-fact to act
for and on Employee’s behalf and instead of

Employee to execute said assignments and to do all other lawfully permitted acts
to further the execution of said documents.
3.    Arbitration.
(a)    Subject to Section 12(b), any dispute, controversy or claim between
Employee and any member of the Company Group arising out of or relating to this
Agreement or Employee’s employment or engagement with any member of the Company
Group will be finally settled by arbitration in Houston, Texas, in accordance
with the then-existing American Arbitration Association (“AAA”) Employment
Arbitration Rules. The arbitration award shall be final and binding on both
parties. Any arbitration conducted under this Section 12 shall be private, and
shall be heard by a single arbitrator (the “Arbitrator”) selected in accordance
with the then-applicable rules of the AAA. The Arbitrator shall expeditiously
hear and decide all matters concerning the dispute. Except as expressly provided
to the contrary in this Agreement, the Arbitrator shall have the power to (i)
gather such materials, information, testimony and evidence as the Arbitrator
deems relevant to the dispute before him or her (and each party will provide
such materials, information,


17

--------------------------------------------------------------------------------




testimony and evidence requested by the Arbitrator), and (ii) grant injunctive
relief and enforce specific performance. All disputes shall be arbitrated on an
individual basis, and each party hereto hereby foregoes and waives any right to
arbitrate any dispute as a class action or collective action or on a
consolidated basis or in a representative capacity on behalf of other persons or
entities who are claimed to be similarly situated, or to participate as a class
member in such a proceeding. The decision of the Arbitrator shall be reasoned,
rendered in writing, be final and binding upon the disputing parties and the
parties agree that judgment upon the award may be entered by any court of
competent jurisdiction. The party whom the Arbitrator determines is the
prevailing party in such arbitration shall receive, in addition to any other
award pursuant to such arbitration or associated judgment, reimbursement from
the other party of all reasonable legal fees and costs associated with such
arbitration and associated judgment.
(b)    Notwithstanding Section 12(a), either party may make a timely application
for, and obtain, judicial emergency or temporary injunctive relief to enforce
any of the provisions of Sections 9 through 11; provided, however, that the
remainder of any such dispute (beyond the application for emergency or temporary
injunctive relief) shall be subject to arbitration under this Section 12.
(c)    By entering into this Agreement and entering into the arbitration
provisions of this Section 12, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY
TRIAL.
(d)    Nothing in this Section 12 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining the
other party to this Agreement in a litigation initiated by a person or entity
that is not a party to this Agreement. Further, nothing in this Section 12
precludes Employee from filing a charge or complaint with a federal, state or
other governmental administrative agency.
4.    Defense of Claims. During the Employment Period and thereafter, upon
request from the Company, Employee shall cooperate with the Company Group in the
defense of any claims or actions that may be made by or against any member of
the Company Group that relate to Employee’s actual or prior areas of
responsibility.
5.    Withholdings; Deductions. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.
6.    Title and Headings; Construction. Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions


18

--------------------------------------------------------------------------------




hereof. Any and all Exhibits or Attachments referred to in this Agreement are,
by such reference, incorporated herein and made a part hereof for all purposes.
Unless the context requires otherwise, all references to laws, regulations,
contracts, documents, agreements and instruments refer to such laws,
regulations, contracts, documents, agreements and instruments as they may be
amended, restated or otherwise modified from time to time, and references to
particular provisions of laws or regulations include a reference to the
corresponding provisions of any succeeding law or regulation. All references to
“dollars” or “$” in this Agreement refer to United States dollars. The words
“herein”, “hereof”, “hereunder” and other compounds of the word “here” shall
refer to the entire Agreement, including all Exhibits attached hereto, and not
to any particular provision hereof. The word “or” is not exclusive. Wherever the
context so requires, the masculine gender includes the feminine or neuter, and
the singular number includes the plural and conversely. All references to
“including” shall be construed as meaning “including without limitation.”
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against any party hereto, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
each of the parties hereto and shall be construed and interpreted according to
the ordinary meaning of the words used so as to fairly accomplish the purposes
and intentions of the parties hereto.
7.    Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be construed according to the laws of the State of Texas without regard
to its conflict of laws principles that would result in the application of the
laws of another jurisdiction. With respect to any claim or dispute related to or
arising under this Agreement, the parties hereby consent to the arbitration
provisions of Section 12 and recognize and agree that should any resort to a
court be necessary and permitted under this Agreement, then they consent to the
exclusive jurisdiction, forum and venue of the state and federal courts (as
applicable) located in Houston, Texas.
8.    Entire Agreement and Amendment. This Agreement contains the entire
agreement of the parties with respect to the matters covered herein and
supersedes all prior and contemporaneous agreements and understandings, oral or
written, between the parties hereto concerning the subject matter hereof;
provided, however, that the provisions of this Agreement are in addition to and
complement (and do not replace or supersede) any other written agreement(s) or
parts thereof between Employee and any member of the Company Group that create
restrictions on Employee with respect to confidentiality, non-disclosure,
non-competition, non-solicitation or non-disparagement. In entering into this
Agreement, Employee expressly acknowledges and agrees that Employee has received
all sums and compensation that Employee has been owed, is owed or ever could be
owed pursuant to the agreement(s) referenced in the previous sentence and for
services provided to any member of the Company Group through the date that
Employee signs this Agreement, with the exception of any unpaid base salary for
the pay period that includes the date on which Employee signs this Agreement.
This Agreement may be amended only by a written instrument executed by both
parties hereto.


19

--------------------------------------------------------------------------------




9.    Waiver of Breach. Any waiver of this Agreement must be executed by the
party to be bound by such waiver. No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time.
10.    Assignment. This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee. The Company may assign this Agreement without
Employee’s consent, including to any member of the Company Group and to any
successor to or acquirer of (whether by merger, purchase or otherwise) all or
substantially all of the equity, assets or businesses of the Company.
11.    Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person, (b)
when sent by electronic mail transmission (with confirmation of receipt) on a
business day to the e-mail address set forth below, if applicable, (c) on the
first business day after such notice is sent by express overnight courier
service, or (d) on the second business day following deposit with an
internationally-recognized second-day courier service with proof of receipt
maintained, in each case, to the following address, as applicable, or such other
address or to the attention of such other person as the recipient party shall
have specified by prior written notice to the sending party:
If to the Company, addressed to:
Flotek Industries, Inc.
Attn: General Counsel
10603 W. Sam Houston Pkwy. N., Suite 300
Houston, Texas 77043
If to Employee, addressed to: Employee’s most recent address in the records of
the Company.
12.    Counterparts. This Agreement may be executed in any number of
counterparts, including by electronic mail or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. Each counterpart may consist of
a copy hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.
13.    Deemed Resignations. Except as otherwise determined by the Board or as
otherwise agreed to in writing by Employee and any member of the Company Group
prior to the termination


20

--------------------------------------------------------------------------------




of Employee’s employment with the Company or any member of the Company Group,
any termination of Employee’s employment shall constitute, as applicable, an
automatic resignation of Employee: (a) as an officer of the Company and each
member of the Company Group; (b) from the Board; and (c) from the board of
directors or board of managers (or similar governing body) of any member of the
Company Group and from the board of directors or board of managers (or similar
governing body) of any corporation, limited liability entity, unlimited
liability entity or other entity in which any member of the Company Group holds
an equity interest and with respect to which board of directors or board of
managers (or similar governing body) Employee serves as such Company Group
member’s designee or other representative.
14.    Section 409A.
(a)    Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986 (the “Code”), and the applicable Treasury
regulations and administrative guidance issued thereunder (collectively,
“Section 409A”) or an exemption therefrom and shall be construed and
administered in accordance with such intent. Any payments under this Agreement
that may be excluded from Section 409A either as separation pay due to an
involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of Employee’s employment shall only be made if such termination of
employment constitutes a “separation from service” under Section 409A.
(b)    To the extent that any right to reimbursement of expenses or payment of
any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of
Employee’s taxable year following the taxable year in which such expense was
incurred by Employee, (ii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (iii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period in which the arrangement
is in effect.
(c)    Notwithstanding any provision in this Agreement to the contrary, if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Employee’s receipt of such payment or benefit is
not delayed until the earlier of (%3) the date of Employee’s death and (%3) the
date that is six (6) months after the Termination


21

--------------------------------------------------------------------------------




Date (such date, the “Section 409A Payment Date”), then such payment or benefit
shall not be provided to Employee (or Employee’s estate, if applicable) until
the Section 409A Payment Date.
(d)    To the extent that the aggregate amount of the Salary Continuation
installments that would otherwise be paid pursuant to the provisions of Section
7(f)(i) after March 15 of the calendar year following the calendar year in which
the Termination Date occurs (the “Applicable March 15”) exceeds the maximum
exemption amount under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A), then
such excess shall be paid to Employee in a lump sum on the Applicable March 15
(or the first business day preceding the Applicable March 15 if the Applicable
March 15 is not a business day) and the Severance Benefits payable after the
Applicable March 15 shall be reduced by such excess (beginning with the
installment first payable after the Applicable March 15 and continuing with the
next succeeding installment until the aggregate reduction equals such excess).
(e)    Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall any member of the Company
Group be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Employee on account of non-compliance
with Section 409A.
15.    Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the Board
(or a committee thereof), amounts paid or payable under this Agreement shall be
subject to the provisions of any applicable clawback policies or procedures
adopted by any member of the Company Group, which clawback policies or
procedures may provide for forfeiture and/or recoupment of amounts paid or
payable under this Agreement. Notwithstanding any provision of this Agreement to
the contrary, each member of the Company Group reserves the right, without the
consent of Employee, to adopt any such clawback policies and procedures,
including such policies and procedures applicable to this Agreement with
retroactive effect.
16.    Effect of Termination. The provisions of Sections 7, 9, 10, 11, 12, 13,
14 and 22 and those provisions necessary to interpret and enforce them, shall
survive any termination of this Agreement and any termination of the employment
relationship between Employee and the Company.
17.    Third-Party Beneficiaries. Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Employee’s
obligations under Sections 8, 9, 10, 11, 12, 16 and 22 and shall be entitled to
enforce such obligations as if a party hereto.


22

--------------------------------------------------------------------------------




18.    Severability. If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement (or portion thereof) is invalid
or unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.
[Remainder of Page Intentionally Blank;
Signature Page Follows]

IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed and effective as of the Effective Date.


EMPLOYEE
 
 
/s/ TengBeng Koid
TengBeng Koid
 
 





FLOTEK INDUSTRIES, INC.
 
 
By:
/s/ John W. Gibson, Jr.
Name:
John W. Gibson, Jr.
Title:
President, Chief Executive Officer & Chairman









23